By the Gourt.

We do not think it necessary to give an opinion upon the question which has arisen out of the probate before the Court of Common Pleas, because we are. of opinion that the Act of 1811 is sufficient to authorize the registration under the acknowledgment made before the mayor of Philadelphia in 1797.
We do not conceive that there was any necessity to register the power of attorney in the county of Giles. The true object of the probate and registration is to show that there has been a due execution of the deed; this is as well done by a registration in any, as all of the counties. Where a deed of conveyance is for several tracts of land lying in different counties, we consider that it will be sufficient to register it. in any one of them.